Citation Nr: 0923692	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-22 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, granted service 
connection for chronic headaches, and assigned a 
noncompensable rating.  The veteran appealed and, in December 
2008, the Board remanded the issue for further development.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's service-connected chronic headaches are not 
manifested by characteristic prostrating attacks averaging at 
least one in 2 months over last several months.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected chronic headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, --- 
S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination)..  As the 
Veteran has not alleged any prejudice, that burden has not 
been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing 
his claim when this disability may have been more severe than 
at other times during the course of his appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999) 

Migraine will be rated as 50 percent disabling with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  It will be 
rated as 30 percent disabling with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  It will be rated as 10 percent disabling 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  A noncompensable rating 
will be assigned for less frequent attacks.  38 C.F.R. § 
4.124(a), Code 8100.

The rating criteria do not define "prostrating."  According 
to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), "prostration" is defined as "extreme exhaustion or 
powerlessness."

A VA examination was conducted in December 2004.  Chronic 
daily headaches were noted which have not interfered with his 
ability to work but are quite annoying and seem to be 
increasing in frequency. 

A VA examination was conducted in February 2009.  The Veteran 
complained of weekly headaches of a couple of minutes 
duration.  Cranial, nerve peripheral nerve, motor, vascular, 
and cerebellar examinations were normal.  The examiner stated 
that the headaches were not prostrating and ordinary activity 
was possible.  

The applicable rating criteria require characteristic 
prostrating attacks averaging one in 2 months over the last 
several months for a compensable rating and provide a 
noncompensable rating for less frequent attacks.  Giving full 
credence to the Veteran's report of his symptoms, he does not 
have the characteristic prostrating attacks required for a 
compensable rating.  Therefore, a noncompensable rating must 
be assigned.  38 C.F.R. § 1.124(a), Code 8100.  

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  There has been no showing by the Veteran that 
the service-connected chronic headaches have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  One VA examiner has stated that 
the headaches have not interfered with the Veteran's ability 
to work.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

At no time during the rating period has the disability met 
the criteria for a compensable rating.  The preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and a compensable rating is not warranted. 


ORDER

Entitlement to an increased (compensable) rating for chronic 
headaches is denied. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


